department of the treasury internal_revenue_service washington d c date cc dom it a befinkenaur uilc number release date memorandum for associate district_counsel kentucky- tennessee district louisville cc ser kyt lou attn jillena a warner from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice on application of sec_6015 this responds to your request for significant advice dated date in connection with a question posed by the sec_6015 coordinator in the cincinnati service_center the request for advice is due to a recurring issue at the cincinnati service_center which is relevant to the processing of all requests for relief under sec_6015 issue when the service satisfies a taxpayer’s outstanding liability by crediting an overpayment pursuant to sec_6402 on what date is the outstanding liability deemed paid conclusion the crediting of an overpayment to an outstanding liability is deemed paid on the date on which the overassessment is scheduled the overassessment is scheduled after the return is processed by the service facts under the hypothetical you provide a taxpayer filed a individual_income_tax_return in august pursuant to a valid extension under sec_6081 the return reflected an overpayment the taxpayer had an outstanding income_tax_liability for the taxable_year a year in which the taxpayer filed a joint_return with a former spouse when the return was filed in august the service credited the overpayment to the liability pursuant to sec_6402 the overpayment satisfied the liability in full the taxpayer then requested relief from joint_and_several_liability under sec_6015 seeking a refund of the overpayment that was used to satisfy the tax_liability pursuant to the effective date of sec_6015 the taxpayer may be eligible for relief from joint_and_several_liability under the provisions of sec_6015 only if the liability was unpaid as of date if the taxpayer’s liability is deemed paid when the credit transfer occurred in august then the taxpayer had an unpaid tax_liability on date and a request for relief will be determined under sec_6015 however if the taxpayer’s liability is deemed paid prior to date then the request for relief will be considered under sec_6013 discussion sec_6015 generally provides that individuals who have filed joint returns may if eligible elect to be relieved from liability under sec_6015 available to all joint filers and sec_6015 available to joint filers who are no longer married legally_separated or no longer living together in addition taxpayers who have filed joint returns may request equitable relief from joint_and_several_liability under sec_6015 sec_6015 provides in part that credit or refund shall be allowed or made to the extent attributable to the application of sec_6015 and sec_6015 therefore refunds are not authorized under sec_6015 sec_3201 of the irs restructuring and reform act of publaw_105_206 112_stat_685 date provides in part that the provisions of sec_6015 apply to liabilities arising after date and liabilities arising before date that remain unpaid as of that date sec_6401 provides that if the amount allowable as refundable credits exceeds the tax imposed by subtitle a then the amount of such excess shall be considered an overpayment sec_6402 provides in part that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6407 provides that the date on which the secretary first authorizes the scheduling of an overassessment in respect of any internal revenue tax shall be considered as the date of allowance of refund_or_credit in respect of such tax generally an overpayment is treated as arising on the date on which the tax_payments first exceed the correct_tax liability for the year sec_301_6611-1 of the regulations on procedure and administration provides except as provided in sec_6401 relating to assessment and collection after the expiration of the applicable_period of limitation there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability for purposes of applying this regulation sec_301_6611-1 provides that the provisions of sec_6513 treating wage withholding during a taxable_year as a tax payment on april 15th of the following year shall apply in determining the date of an overpayment based on the facts provided an overpayment for the taxable_year arose on date as of that date the taxpayer’s wage withholdings were deemed tax_payments by virtue of sec_6513 and such payments exceeded the taxpayer’s correct_tax liability for the year furthermore pursuant to sec_301 b of the regulations interest on the underpayment satisfied by the credit ceases to accrue on date the date the overpayment was made although an overpayment existed on date and interest stops accruing on date we believe it would be incorrect to deem the liability paid as of that date the courts have long held that an outstanding tax_liability is considered paid_by a credit on the date the credit is allowed u s v swift co 282_us_468 260_f2d_309 7th cir similarly sec_7422 provides that for purposes of civil refund actions the credit of an overpayment of any_tax in satisfaction of any_tax liability shall be deemed to be a payment in respect of such tax_liability at the time such credit is allowed sec_6407 provides that a credit is allowed on the date on which the secretary first authorizes the scheduling of an overassessment in respect of any internal revenue tax sec_301_6407-1 clarifies that the date of allowance of refund_or_credit is the date on which the district_director or the director of the regional service_center or an authorized certifying officer designated by either of them first certifies the allowance of an overassessment typically an overassessment is scheduled when the service receives and processes a taxpayer’s return for a given year and agrees that an overassessment has been made at that time the service_center responsible for processing the taxpayer’s return completes form_2188 voucher and schedule of overpayments and overassessments and such form is signed by the appropriate service_center official the date form_2188 is signed is the date of allowance of refund_or_credit under sec_6407 see 33_fedclaims_4 based on the facts provided the overassessment for the taxable_year was scheduled upon successful processing of the taxpayer’s return since the taxpayer’s return was processed in august the overpayment is treated as credited to the taxable_year in august accordingly we conclude that an unpaid balance existed on date since under the hypothetical presented an unpaid liability existed as of date sec_6015 applies to the extent of the unpaid liability under these facts the only liability that was outstanding on date was the liability for the tax_year that was subsequently fully paid in august the taxpayer now seeks a refund of the overassessment that was credited to the tax_liability pursuant to sec_6015 since refunds are not authorized under sec_6015 the taxpayer is limited to seeking relief from joint_and_several_liability under either sec_6015 or sec_6015 our response was coordinated with branch of the income_tax accounting division if you have any questions regarding the timing of the payment please contact andrew keyso pincite0 if you have any questions regarding the application of sec_6015 please contact bridget finkenaur pincite0 by rochelle l hodes senior technician reviewer branch
